UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                              )
EDAR Y. ROGLER,               )
                              )
           Plaintiff,         )
                              )
      v.                      )                       Civil Action No. 08-2006 (RMC)
                              )
U.S. DEPARTMENT OF HEALTH AND )
HUMAN SERVICES, et al.,       )
                              )
           Defendants.        )
                              )


                                 MEMORANDUM OPINION

               In this lawsuit, Edar Y. Rogler, Esq., has sued the U.S. Department of Health and

Human Services and Secretary Kathleen Sebelius1 under the Privacy Act, 5 U.S.C. § 552a; the

Administrative Procedure Act, 5 U.S.C. § 551 et seq.; and the Declaratory Judgment Act, 28 U.S.C.

§ 2201 et seq.2 Despite repeated extensions of time, she has failed to respond to Defendants’ Motion

to Dismiss the First Amended Complaint and now asks the Court to stay this case pending the appeal




       1
          Pursuant to Federal Rule of Civil Procedure 25(d), Kathleen Sebelius is substituted as
Secretary for her predecessor Charles E. Johnson, Acting Secretary of the U.S. Department of Health
and Human Services. Since Ms. Rogler sought only injunctive relief against Acting Secretary
Johnson, it is assumed that she sued him in his official capacity only. This conclusion is buttressed
by the fact that the First Amended Complaint, at 61 pages and 237 paragraphs, makes no allegation
that Mr. Johnson had any personal role in the events at issue.
       2
         Ms. Rogler’s Complaint and her First Amended Complaint also mention the Back Pay Act,
5 U.S.C. § 5596, but the prayer for relief contains no request for such a remedy. Rather, the
Complaints both state that “plaintiff is not praying for monetary damages, but monetary
compensation may flow from the Court’s inherent powers to order restitution for a federal witness
and the Back Pay Act.” Compl. ¶ 244; 1st Am. Compl. ¶ 197.
of a prior case, Rogler v. Biglow, Civil Action No. 07-2308, a Bivens3 suit against HHS employees

for alleged violations of Ms. Rogler’s constitutional rights. Ms. Rogler is an attorney who is

proceeding pro se and who has instituted numerous lawsuits arising from her short-term work as a

chaplain at the National Institutes of Health Care Center in Bethesda, Maryland.4 Defendants’

pending motion [Dkt. # 20] was filed under Rules 8 and 10 of the Federal Rules of Civil Procedure

and 28 U.S.C. § 1915(e)(2)(B), and is in all material respects identical to the motion to dismiss the

original Complaint [Dkt. # 10], to which Ms. Rogler filed a short response [Dkt. # 16].

                                          I. BACKGROUND

                   A. Pending Motions

                   Ms. Rogler is an attorney, admitted to the bars of two states and this Court. In this

action, she is proceeding pro se and in forma pauperis. The original Complaint in this matter was

53 pages long and contained 279 paragraphs or allegations. Shortly after Defendants’ motion to

dismiss ripened on March 31, 2009 — based, inter alia, on her failure to present a short and plain

statement of her claims so that Defendants could defend themselves, see Fed. R. Civ. P. 8 — Ms.

Rogler filed the First Amended Complaint. See Dkt. # 19 (filed on April 2, 2009). It is 61 pages

long, contains 237 numbered paragraphs, and three exhibits, one of which is 152 pages long. See

id.



          3
              Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388
(1971).
          4
          In addition to this lawsuit and her Bivens lawsuit, Ms. Rogler has another Privacy Act case
pending in this Court, see Rogler v. HHS, Civil Action No. 08-570 (D.D.C.), and a lawsuit pending
in the United States District Court for the District of Maryland in which she alleges violations of
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., see Rogler v. Leavitt, Civil
Action No. 07-726 (D. Md.).

                                                    -2-
                Defendants moved to dismiss the First Amended Complaint on April 13, 2009. See

Dkt. # 20. Ms. Rogler then filed a motion for a stay pending the appeal of Rogler v. Biglow, Civil

Action No. 07-2308, the Bivens action against HHS employees. See Dkt. # 23 (filed on April 29,

2009). In that motion, Ms. Rogler “proffer[ed] that the Biglow action dismissal with prejudice ends

the viability of the instant action.” Id. at 1 (italics added).

                When Defendants failed to respond to her motion for a stay, Ms. Rogler filed a Notice

of Consent for Stay and Motion to [sic] Extension of Time. See Dkt. # 25 (filed May 15, 2009). She

asserts that “Defendants have consent[ed] to stay the instant proceeding pending a decision from the

appellate court on Plaintiff’s appeal in Rogler v. Biglow, c.a. no. [sic] 07-2308(RMC) (‘Biglow

case’) by failing to oppose said motion, alternatively Plaintiff moves for more time to respond and

further amend her complaint.” Id. at 1. Ms. Rogler says that she thought Defendants’ first motion

to dismiss was for a more definite statement and thus the First Amended Complaint “was an

amplified version of her Complaint . . . .” Id. She moves to streamline her Complaints or to

withdraw the First Amended Complaint and fall back on her original Complaint. See id.

                The Court will deny Ms. Rogler’s motion for a stay [Dkt. # 23] as her reasoning —

that this Privacy Act lawsuit cannot proceed until the Circuit rules on the appeal in her Bivens

lawsuit — is unexplained and inexplicable.5 Ms. Rogler’s motion at Dkt. # 25 will be granted in part

and denied in part. The Court will deny the motion for an extension of time to file a Second

Amended Complaint and will grant the motion to “fall back on the [original] [C]omplaint,” id., as


        5
          Awakened by Ms. Rogler’s Notice of Consent for Stay, Defendants filed a Motion for
Leave to File an Opposition Out of Time, see Dkt. # 27, explaining that they thought that the filing
styled “Motion for a Stay Pending Appeal in 07-2308,” which discussed that case, had been misfiled
in the wrong docket. Ms. Rogler opposes Defendants’ motion. See Dkt. # 30. The Court grants the
motion at Dkt. # 27 and accepts Defendants’ Opposition to a stay.

                                                    -3-
to which there is a ripe motion to dismiss already pending.

                Finally, Ms. Rogler has filed an Emergency Ex Parte Motion and Memorandum to

Block from Public Viewing D.E. # 24 [Dkt. # 26], which is Defendants’ Notice of Intent to File

Opposition, and which asserts that Ms. Rogler has earned monies as a lawyer representing a United

States Department of Agriculture employee and advises that Defendants intend to file a motion

challenging Ms. Rogler’s eligibility for in forma pauperis status. See Dkt. # 24. Ms. Rogler

complains that she has not received any such payments, that counsel representing the United States

Department of Agriculture “have no legal right to disclose information on any USDA employee to

attorneys representing DHHS,” and that Defendants have “unlawfully collected and publicly declared

that Plaintiff has received money that Plaintiff has not received.” Dkt. # 26 at 2. Ms. Rogler asks

the Court to block the notice and her emergency motion from public viewing. See id. The Court has

no reason to review or question Ms. Rogler’s IFP status. It also has no reason to strike the notice

or to shield Ms. Rogler’s own motion — filed on the public docket and not under seal by Ms. Rogler

herself. The emergency motion [Dkt. # 26] will be denied.

                B. Defendants’ Motion to Dismiss

                The Complaint names only HHS and the Secretary as Defendants. See Compl. ¶ 1.

However, it identifies at least ten current or former federal employees and alleges violations of law

by them, although they are not parties. In addition, it alleges violations of law on behalf of other

HHS employees, as to which claims Ms. Rogler does not have standing to sue.6 The Complaint lays

out, in detail, Ms. Rogler’s short term of employment with HHS and the alleged actions by chaplains,

lawyers and managers that led to the termination of her employment. She has a separate suit pending


       6
           See Compl. ¶¶ 21, 31-39, 45-47, 49-57, 86, 162, 202, 204, 206, and 217-219.

                                                -4-
in the District of Maryland, alleging that her discharge was a retaliatory act because she was a

witness on behalf of a fellow chaplain in a hearing before an administrative judge of the Equal

Employment Opportunity Commission. See supra note 4.

                                    II. LEGAL STANDARDS

               Federal Rule of Civil Procedure 8 requires that every complaint include “a short and

plain statement of the claim showing that the pleader is entitled to relief” and that “each averment

of a pleading be simple, concise, and direct.” Fed. R. Civ. P. 8(a), (e)(1). Federal Rule of Civil

Procedure 10(b) requires a plaintiff to “state its claims . . . in numbered paragraphs, each limited as

far as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). Federal Rule of Civil

Procedure 41(b) permits the Court to dismiss either a claim or an action because of the plaintiff’s

failure to comply with the Federal Rules “or any order of [the] court.” Fed. R. Civ. P. 41(b);

Ciralsky v. CIA, 355 F.3d 661, 669 (D.C. Cir. 2004). Dismissal under Rule 8 “ ‘is usually reserved

for those cases in which the complaint is so confused, ambiguous, vague, or otherwise unintelligible

that its true substance, if any, is well disguised.’ ” Ciralsky, 355 F.3d at 670 n.9 (quoting Simmons

v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995)).

                                          III. ANALYSIS

               The Court has reviewed the Complaint, keeping in mind that complaints filed by pro

se litigants are held to less stringent standards than formal pleadings drafted by lawyers. See Haines

v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however, must comply with the Federal

Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Defendants argue

that the Complaint should be dismissed for failure to comply with Federal Rules of Civil Procedure

8(a) and 10(b) and also because it constitutes malicious and frivolous litigation, subject to dismissal


                                                 -5-
under 28 U.S.C. § 1915(e)(2)(B). These will be addressed in turn.

                 A. Federal Rules of Civil Procedure 8(a) and 10(b)

                 Federal Rule of Civil Procedure 8(a) provides that:

                 A pleading that states a claim for relief must contain: (1) a short and
                 plain statement of the grounds for the court’s jurisdiction, unless the
                 court already has jurisdiction and the claim needs no new
                 jurisdictional support; (2) a short and plain statement of the claim
                 showing that the pleader is entitled to relief; and (3) a demand for the
                 relief sought, which may include relief in the alternative or different
                 types of relief.

Fed. R. Civ. P. 8(a) (emphasis added). “The purpose of [Rule 8(a)] is to give fair notice of the claim

being asserted so as to permit the adverse party the opportunity to file a responsive answer, prepare

an adequate defense and determine whether the doctrine of res judicata is applicable.” Brown v.

Califano, 75 F.R.D. 497, 498 (D.D.C. 1977) (citing 2A Moore, Federal Practice ¶ 8.13; 5 Wright &

Miller, Federal Practice and Procedure, § 1217). Similarly, Federal Rule of Civil Procedure 10(b)

provides that:

                 A party must state its claims or defenses in numbered paragraphs,
                 each limited as far as practicable to a single set of circumstances. A
                 later pleading may refer by number to a paragraph in an earlier
                 pleading. If doing so would promote clarity, each claim founded on
                 a separate transaction or occurrence — and each defense other than
                 a denial — must be stated in a separate count or defense.

Fed. R. Civ. P. 10(b) (emphasis added). The Complaint fails to fulfill the requirements of these two

Rules.

                 Instead of being short and plain, the Complaint is long and rambling. It alleges

criminal, constitutional, and civil rights violations, including violations of Title VII; 42 U.S.C.

§ 1985; the First, Fourth and Fifth Amendments to the U.S. Constitution; 18 U.S.C. §§ 2, 242, 1503,



                                                   -6-
1512, 1513 (all criminal statutes); wire and mail fraud (criminal violations); and the Family

Education Rights and Privacy Act (“FERPA”), 20 U.S.C. § 1232g.

               Ms. Rogler also alleges a cause of action under the APA, but fails to identify the final

agency action for which she seeks review. Instead, she says that interference with an investigation

of her termination of employment, the termination of her employment itself, the “[c]reation of an

illegal EEO Counselor’s Report,” a “[f]ailure to submit to OFO Plaintiff’s formal complaint and

submission of false records to EEOC OFO,” and a “corrupt conspiracy” at the National Institutes of

Health, where Ms. Rogler was a chaplain, violated the APA. Compl. ¶ 236. She alleges that “[t]he

administering authorities do not have discretion to intimidate, tamper with and/or retaliate against

witnesses to federal administrative hearings.” Id. ¶ 237. The Complaint identifies at least ten NIH

employees who are alleged to have been part of a conspiracy to violate NIH rules, regulations and

policies, as well as Title VII, that allegedly resulted in numerous terminations, including Ms.

Rogler’s. See Compl. ¶¶ 9-18, 25, 40-44, 49, 75, 118, 120, 122-128, 130, 133, 135, 139-140, 164-

65, 172, 192-93, and 219.

               This case is Ms. Rogler’s third before this Court. It is part and parcel of her effort

to obtain review of the alleged cabal at NIH, whose most basic goal was allegedly to establish

“multi-faith chaplaincy” at NIH, i.e., “liberal Protestant chaplaincy.” Id. ¶ 41; see also id. ¶ 42

(“Rev. Fitzgerald’s interpretation of multi-faith chaplaincy requires the chaplain to ignore his/her

own religious affiliations, traditions, and liturgical expressions and replace them by acting and

dressing in a manner that is consistent with liberal Protestantism.”). The Complaint is, however, too

long, too convoluted, and too confusing to require Defendants to respond. In the main, it advances

allegations that have nothing to do with the Privacy Act, the APA or the Declaratory Judgment Act.


                                                 -7-
It will be dismissed because it fails to conform to Federal Rules of Civil Procedure 8(a) and 10(b).

                B. 28 U.S.C. § 1915(e)(2)(B)

                Federal law explicitly recognizes the right of a person without assets to initiate a civil

case without paying filing fees, that is, in forma pauperis (“IFP”). See 28 U.S.C. § 1915. Ms.

Rogler satisfied the Court that she qualified for IFP status and has proceeded without payment of

court fees. Nonetheless, the law also provides that “the court shall dismiss the [IFP] case at any time

if the court determines that the action or appeal (i) is frivolous or malicious; (ii) fails to state a claim

on which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune

from such relief.” Id. § 1915(e)(2)(B) (emphasis added). Once such a determination is made,

dismissal is mandatory.

                Defendants argue that the Court should dismiss this lawsuit with prejudice because

it is “frivolous or malicious” inasmuch as “Plaintiff’s claims arise out of a common nucleus of

operative facts that could have been, and in some instances have been[,] brought in prior suits filed

by Plaintiff.” Defs.’ Mem. in Supp. of Mot. to Dismiss [Dkt. # 10] at 5. A complaint is frivolous

within the meaning of 28 U.S.C. § 1915 if it “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989).7 The “term ‘frivolous,’ when applied to a complaint,

embraces not only the inarguable legal conclusion, but also the fanciful factual allegation.” Id. IFP

“complaints may be dismissed as frivolous if they seek to relitigate claims that allege substantially

the same facts arising from a common series of events which have already been unsuccessfully

litigated by the plaintiff[,]” and an IFP complaint may be dismissed as “malicious” when it



        7
         Although Neitzke interpreted the provisions of 28 U.S.C. § 1915(d), the predecessor to
§ 1915(e)(2), its analysis is applicable to the present statute.

                                                    -8-
“constitute[s] repetitive litigation,” that is, when the complaint “duplicates allegations of another

pending federal lawsuit by the same plaintiff.” Pittman v. Moore, 980 F.2d 994, 994-95 (5th Cir.

1993).

               Defendants note that Ms. Rogler filed her first Privacy Act complaint in this Court

in Rogler v. HHS, Civil Action No. 08-570, wherein she named HHS and Rev. Owen Ray Fitzgerald

as Defendants.8 One of her allegations was that an HHS employee had transmitted a copy of her

termination letter to an administrative judge of the Equal Employment Opportunity Commission in

response to Ms. Rogler’s identification as a potential witness in an EEO proceeding, and thereby

violated Ms. Rogler’s rights under the Privacy Act. See Compl.¶¶ 24-25, 28 [Dkt. # 1 in Case No.

08-570]. After Defendants raised the affirmative defense of the statute of limitations, Ms. Rogler

moved to dismiss the claim relating to the dissemination of the termination letter and upon filing an

amended complaint, she omitted that claim. See Dkt. ## 35 & 38 in Case No. 08-570. In the instant

matter, presumably to avoid the statute of limitations, Ms. Rogler alleges that she only discovered

the disclosure of her termination letter when Defendants filed their motion to dismiss in Rogler v.

HHS, Civil Action No. 08-570. See Compl. ¶ 223 (“It was not until the Defendants filed their exhibit

B (under seal) to Defendants’ Motion to Dismiss or Alternatively Motion for Summary Judgment

in Rogler v. DHHS, civil action no. 08-0570 (RMC), Dkt. # 16 & 17 that Plaintiff discovered how

and when the Defendants had disclosed Ms. Britton’s letter dated January 5, 2006 terminating the

Plaintiff’s alleged contract.”). The timing of Ms. Rogler’s knowledge is not the issue raised by the


         8
          Ms. Rogler had previously filed a Privacy Act suit against HHS in the United States
District Court for the District of Maryland (where NIH is located), which she voluntarily dismissed.
See Rogler v. HHS, Civil Action No. 07-1676 (D. Md.). She later appealed her voluntary dismissal
to the Fourth Circuit Court of Appeals but her appeal was dismissed. See Rogler v. HHS, Civil
Action No. 08-1363 (4th Cir. Aug. 19, 2008).

                                                -9-
pending motion to dismiss. What matters is whether Ms. Rogler has duplicated allegations she

advanced in another one of her lawsuits, which she clearly has.

               The Amended Complaint in Rogler v. HHS, Civil Action No. 08-570, also advanced

a claim under FERPA. See Dkt. # 38 in Case No. 08-570. After HHS moved to dismiss, in part on

the grounds that FERPA does not create a private right of action, see Dkt. # 42 in Case No. 08-570,

Ms. Rogler conceded the point. See Dkt. # 80 in Case No. 08-570. Yet here, she again alleges

violations of FERPA. See Compl. ¶ 237 (“Plaintiff is aggrieved by DHHS and EEOC decisions that

are not discretionary by law. Said decisions are confined by law including but not limited to . . .

FERPA . . . .”).

               Likewise, Ms. Rogler’s instant Complaint alleges claims under the First, Fourth and

Fifth Amendments to the U.S. Constitution and 42 U.S.C. § 1985, assertedly because Defendants

retaliated against her for agreeing to testify in an EEOC proceeding. See id. Those same allegations

formed the basis of her Bivens lawsuit in Rogler v. Biglow, Civil Action No. 07-2308. See Dkt. # 1

in Case No. 07-2308. On April 29, 2009, the Court dismissed those claims with prejudice, finding

that Title VII was Ms. Rogler’s exclusive remedy for the asserted retaliation. See Dkt. ## 131 & 132

in Case No. 07-2308.

               Some of Ms. Rogler’s current allegations border on the fantastic. She alleges that she

was being “hidden in the video storage closet to conceal her identity as a witness” in violation of 42

U.S.C. § 1985, Title VII, and 18 U.S.C. §§ 2, 242 and 1503. See Compl. ¶ 136 (Plaintiff “objected

to being confined to the video storage closet in another building . . . because she had formulated the

strong belief that she was being hidden in the video storage closet to conceal her identity as a

witness” in an EEOC proceeding.). Sections 242 and 1503 of Title 18 of the U.S. Code are criminal


                                                -10-
statutes which provide criminal penalties for deprivation of rights under color of law and obstructing

justice by threatening or attempting to influence grand jurors or petit jurors, or officers of the court.

See 18 U.S.C. §§ 242 & 1503. Section 2 of Title 18 is an aiding and abetting criminal provision.

See 18 U.S.C. § 2. These allegations and references to criminal statutes are frivolous. See Denton

v. Hernandez, 504 U.S. 25, 33 (1992) (finding of factual frivolousness of an in forma pauperis claim

is appropriate when the facts alleged in a complaint rise to the level of irrational or wholly

incredible).

                Ms. Rogler opposes the motion to dismiss:

                Plaintiff incorporates all of her evidence by reference herein that she
                submitted in 07-2308 and 08-570. Defendants have no evidence
                submitted to the Court to be making the types of rude comments
                made in their motion[] to dismiss. Evidence speaks louder than
                insults. The federal witnesses involved in the instant dispute are
                exhausted. Our tires are retreads and our speedometers are past
                100,000 miles, but we remain hopeful of having our day in court.
                And more hopeful that the Court will take action to change the
                conditions at The National Institutes of Health Clinical Center and
                how witnesses are mistreated if they are adverse to the unlawful plans
                of the “family” in the “loop.”

Pl.’s Opp’n to Defs.’ Mot. to Dismiss [Dkt. # 16] at 1-2.

                At its heart, the instant Complaint is slightly more factually detailed than its

predecessors but offers nothing beyond what is already alleged in Ms. Rogler’s other cases in this

Court (Case Nos. 07-2308 and 08-570), which arise from the common factual basis of her prior work

as a chaplain at NIH, and her Title VII case pending in the District of Maryland, in which she is

challenging her termination. The reliance of her Opposition on the evidence from her prior cases

merely demonstrates that this is not a new action or one that could not have been brought in those

earlier cases. She complains that witnesses in EEO proceedings at NIH are mistreated and subject


                                                  -11-
to retaliation; that is exactly the gravamen of her Title VII case and she cannot litigate those issues

here under the cover of Title VII, the APA, or the Declaratory Judgment Act.

               Having carefully perused the instant Complaint (and the First Amended Complaint),

the Court can find nothing here that has not already been alleged in one or more Ms. Rogler’s

previous cases or which could not have been so alleged. Repetitious filing constitutes a “frivolous

or malicious” action within the meaning of 28 U.S.C. § 1915(e)(2)(B) and for that reason, this case

will be dismissed with prejudice as to the instant Complaint and without prejudice as to Ms. Rogler’s

other suits that are pending as of this date. A memorializing Order accompanies this Memorandum

Opinion.


Date: June 3, 2009                                                        /s/
                                                        ROSEMARY M. COLLYER
                                                        United States District Judge




                                                 -12-